Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2021 has been entered.
This communication is responsive to Amendment, filed 12/03/2021.
Claims 1-6, 8-13, 15-22 are pending in this application. Claims 1, 8, 15 are independent claims. 

Examiner's Amendment 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Representative Maeve Carpenter, on August 15, 2022. 
The application has been amended as follows:
Cancel claims 3, 4, 10, 11, 17, 18
1.	(Currently Amended) A method comprising:
	detecting, by one or more processors, a media file captured by a user at a venue;
	detecting, by one or more processors, a plurality of wireless beacons, wherein each of the plurality of wireless beacons is associated with a respective micro-location of a plurality of micro-locations at the venue;
requesting, by one or more processors, the respective micro location of each of the plurality of wireless beacons; 
identifying, by one or more processors, a micro location of the user based, at least in part, on: (i) a proximity of the user to [[the]] a wireless beacon of the plurality of wireless beacons, and (ii) the respective micro-location of the wireless beacon;
receiving, by one or more processors, location-based metadata from the wireless beacon, wherein the location-based metadata includes a map representing the respective micro-location of the wireless beacon;
receiving, by one or more processors, one or more rules that identify which location-based metadata of the location-based metadata to attach to the media file wherein the one or more rules define one or more types of metadata to populate in the media file, and wherein the one or more types of metadata are selected from the group consisting of: (i) the map representing the respective micro- location of the wireless beacon, (ii) metadata relating to a weather condition at the venue, (iii) metadata relating to an event occurring at the venue at the time of the capturing of the media file, and (iv) metadata relating to an event occurring at the respective micro-location of the wireless beacon;
	determining, by one or more processors, tag information for the media file based, at least in part, on the location-based metadata and on the one or more rules; and
	populating, by one or more processors, metadata of the media file, based, at least in part, on the micro location of the user and the determined tag information for the micro location of the user, wherein the populated metadata is searchable by the user and includes the map that represents the micro-location.

2.	(Original) The method of claim 1, wherein the media file is one of: (i) a still image, (ii) a video, and (iii) an image burst.

3.	(Canceled)

4.	(Canceled)

5.	(Previously Presented) The method of claim 1, wherein the location-based metadata includes an aisle in which the user was located when the media file was captured.

6.	(Original) The method of claim 5, further comprising:
	in response to a request to share the media file with a second user, displaying, by one or more processors, a coupon and the aisle with the media file.

7.	(Previously Cancelled)

8.	(Currently Amended) A computer program product comprising:

a computer readable storage medium and program instructions stored on the computer readable storage medium, the stored program instructions comprising:
		program instructions to detect a media file captured by a user at a venue;
	program instructions to detect a plurality of wireless beacons, wherein each of the plurality of wireless beacons is associated with a respective micro-location of a plurality of micro-locations at the venue;
program instructions to request the respective micro location of each of the plurality of wireless beacons;
program instructions to identify a micro location of the user based, at least in part, on: (i) a proximity of the user to [[the]] a wireless beacon of the plurality of wireless beacons, and (ii) the respective micro-location of the wireless beacon;
program instructions to receive location-based metadata from the wireless beacon, wherein the location-based metadata includes a map representing the respective micro-location of the wireless beacon;
program instructions to receive one or more rules that identify which location-based metadata of the location-based metadata to attach to the media file, wherein the one or more rules define one or more types of metadata to populate in the media file, and wherein the one or more types of metadata are selected from the group consisting of: (i) the map representing the respective micro- location of the wireless beacon, (ii) metadata relating to a weather condition at the venue, (iii) metadata relating to an event occurring at the venue at the time of the capturing of the media file, and (iv) metadata relating to an event occurring at the respective micro-location of the wireless beacon;;
program instructions to determine tag information for the media file based, at least in part, on the location-based metadata and on the one or more rules; and
program instructions to populate metadata of the media file, based, at least in part, on the micro location of the user and the determined tag information for the micro location of the user, wherein the populated metadata is searchable by the user and includes the map that represents the micro-location.
9.	(Original) The computer program product of claim 8, wherein the media file is one of: (i) a still image, (ii) a video, and (iii) an image burst.

10.	(Canceled)

11.	(Canceled)

12.	(Previously Presented) The computer program product of claim 8, wherein the location-based metadata includes an aisle in which the user was located when the media file was captured.

13.	(Original) The computer program product of claim 12, the stored program instructions further comprising:
	program instructions to, in response to a request to share the media file with a second user, display a coupon and the aisle with the media file.

14.	(Previously Cancelled)

15.	(Currently Amended) A computer system comprising:
one or more computer processors;
one or more computer readable storage media;
program instructions stored on the computer readable storage media for execution by at least one of the one or more processors, the stored program instructions comprising:
program instructions to detect a media file captured by a user at a venue;
program instructions to detect a plurality of wireless beacons, wherein each of the plurality of wireless beacons is associated with a respective micro-location of a plurality of micro-locations at the venue;
program instructions to request the respective micro location of each of the plurality of wireless beacons;
program instructions to identify a micro location of the user based, at least in part, on: (i) a proximity of the user to [[the]] a wireless beacon of the plurality of wireless beacons, and (ii) the respective micro-location of the wireless beacon;
program instructions to receive location-based metadata from the wireless beacon, wherein the location-based metadata includes a map representing the respective micro-location of the wireless beacon;
program instructions to receive one or more rules that identify which location-based metadata of the location-based metadata to attach to the media file, wherein the one or more rules define one or more types of metadata to populate in the media file, and wherein the one or more types of metadata are selected from the group consisting of: (i) the map representing the respective micro- location of the wireless beacon, (ii) metadata relating to a weather condition at the venue, (iii) metadata relating to an event occurring at the venue at the time of the capturing of the media file, and (iv) metadata relating to an event occurring at the respective micro-location of the wireless beacon;;
program instructions to determine tag information for the media file based, at least in part, on the location-based metadata and on the one or more rules; and
program instructions to populate metadata of the media file, based, at least in part, on the micro location of the user and the determined tag information for the micro location of the user, wherein the populated metadata is searchable by the user and includes the map that represents the micro-location.


16.	(Original) The computer system of claim 15, wherein the media file is one of: (i) a still image, (ii) a video, and (iii) an image burst.
17.	(Canceled)
18.	(Canceled)
19.	(Previously Presented) The computer system of claim 15, wherein the location-based metadata includes an aisle in which the user was located when the media file was captured.
20.	(Original) The computer system of claim 19, the stored program instructions further comprising:
program instructions to, in response to a request to share the media file with a second user, display a coupon and the aisle with the media file.

21.	(Previously Presented) The method of claim 1, wherein the one or more rules are defined by the user.

22.	(Previously Presented) The method of claim 1, wherein the one or more rules are defined by an operator of the wireless beacon.

Reasons for Allowance
Claims 1-2, 5-6, 8-9, 12-13, 15-16, 19-22  are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1, 8, 15 recite, in combination with the remaining elements, the uniquely distinct steps of: identifying a micro location of the user based, at least in part, on: (i) a proximity of the user to a wireless beacon of the plurality of wireless beacons, and (ii) the respective micro-location of the wireless beacon;…one or more rules that identify which location-based metadata of the location-based metadata to attach to the media file wherein the one or more rules define one or more types of metadata to populate in the media file, and wherein the one or more types of metadata are selected from the group consisting of: (i) the map representing the respective micro- location of the wireless beacon, (ii) metadata relating to a weather condition at the venue, (iii) metadata relating to an event occurring at the venue at the time of the capturing of the media file, and (iv) metadata relating to an event occurring at the respective micro-location of the wireless beacon; populating, by one or more processors, metadata of the media file, based, at least in part, on the micro location of the user and the determined tag information for the micro location of the user, wherein the populated metadata is searchable by the user and includes the map that represents the micro-location. 
The closest prior art Mendelson et al. (US Pat No. 9,204,257), in view of Eramian et al. (US Pub No. 2015/0365582), show substantially similar application installed on a cellular phone that scan facility for broadcasted beacon signals. However, Mendelson’s system, as combined, does not fairly disclose the herein above claimed limitations, as recited in independent claims 1, 8, and 15. Therefore, the prior art, taken singularly or in combination, fail to anticipate or render the above stated system limitation obvious. 
Dependent claims 2, 5, 6, 9, 12, 13, 16, 19-22 are allowed at least by virtue of their dependency from claims 1, 8, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Miranda Le whose telephone number is (571) 272-4112.  The examiner can normally be reached on Monday through Friday from 9:00AM to 5:00PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached at (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRANDA LE/Primary Examiner, Art Unit 2153